Citation Nr: 0930185	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-09 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a compensable evaluation for a service-
connected appendectomy scar.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to October 
1957.

This matter arises before the Board of Veterans' Appeals 
(Board) from July 2007 and June 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In April 2008, the Veteran and his wife testified at a formal 
hearing in front of a decision review officer at the Detroit 
RO.  The transcript of the hearing has been reviewed and is 
associated with the claims file.

The issues of entitlement to an initial evaluation higher 
than 30 percent for service-connected PTSD and entitlement to 
service connection for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

1.  There is no competent medical evidence of record that 
shows any findings associated with the Veteran's appendectomy 
scar that would support a compensable evaluation under the 
rating schedule for skin disabilities.  

  

CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for an 
appendectomy scar have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.7, 4.118, Diagnostic Code 7805 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the RO sent the Veteran 
correspondence dated in January and May 2007, July and 
December 2008, and January 2009 that advised him of the 
evidence needed to establish entitlement to an increased 
evaluation for his service-connected appendectomy scar and 
described the types of evidence and information that the 
Veteran needed to submit in support of his claim.  The RO 
also explained what evidence VA was responsible for obtaining 
and would make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  The RO further explained to 
the Veteran how VA determines disability ratings and 
effective dates.  The Veteran's claim was then readjudicated 
in March 2009.

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that to substantiate such a claim: (1) the claimant 
must provide or ask the Secretary to obtain medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice 
letters.  Cumulatively, the letters informed the Veteran of 
the necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life.  The VCAA 
notice letters also notified the Veteran that, should an 
increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and 
included examples of pertinent medical and lay evidence that 
the Veteran may submit or ask the Secretary to obtain 
relevant to establishing entitlement to increased 
compensation.  Since the Veteran could not establish 
entitlement to a higher disability rating by demonstrating a 
noticeable worsening or increase in severity of his 
condition, the RO satisfied the second Vazquez element by 
providing the specific criteria required to establish 
entitlement to an increased rating under Diagnostic Codes 
7800 through 7805.  

The Board further notes that the Veteran was provided with a 
copy of the July 2007 rating decision, the December 2007 
Statement of the Case (SOC), and the March 2009 Supplemental 
Statement of the Case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination for his 
appendectomy scar in May 2007.  The RO also associated the 
Veteran's service treatment records (STRs) and RO hearing 
transcript with the claims file.  

The Veteran submitted a letter from his private doctor 
regarding his scar disability, but he has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that he or the VA needs to obtain.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claim.  
Accordingly, the Board will proceed with appellate review.  

Compensable rating for a service-connected appendectomy scar

The Veteran seeks entitlement to a compensable rating for his 
service-connected appendectomy scar.  Disability evaluations 
are determined by the application of the VA Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected appendectomy scar is 
currently rated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  Scars evaluated under 
Diagnostic Code 7805 are rated on limitation of function of 
the part affected.  

In the present case, there is no evidence that the Veteran's 
scar has resulted in the limitation of any function.  The May 
2007 VA scar examiner specifically noted that there had been 
no limitation on the range of motion or loss of function 
based on the Veteran's reported history with respect to his 
injury.  On objective examination, the Veteran demonstrated a 
scar 0.5 centimeters wide and 11 centimeters long on his left 
lower abdomen that was not tender on palpation or adhering to 
underlying tissue.  The examiner further noted that there was 
no skin breakdown as a result of the scar.  

In support of his claim, the Veteran submitted a letter from 
his private doctor, who noted the history behind the 
Veteran's scar and described it as "an irregular 5 [inch] 
scar."  The doctor also reported that he was able to palpate 
the scar and see it visually.  Even though he has treated the 
Veteran for 25 years, the doctor has never had to refer the 
Veteran to any specialist "for any post surgical 
complications."  Neither this letter nor the compensation 
and pension examination provide any evidence that would 
entitle the Veteran to a compensable evaluation for his scar.  

Therefore, as there is no evidence that the Veteran's 
residual scarring has resulted in any functional limitations 
aside from lay testimony from the Veteran and his wife that 
his scar causes pain, he is not entitled to a compensable 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board has also considered the potential application to 
the Veteran's claim of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2008), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), to specifically include other 
diagnostic codes pertinent to the rating of scars.  However, 
the Veteran's scar is asymptomatic and not of a size 
warranting a compensable evaluation under any diagnostic code 
governing the evaluation of scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7801-7804 (2008).  While the Board notes that 
the Veteran has reported pain associated with his leg and 
hip, he has not objectively demonstrated a painful and tender 
scar on examination.  Moreover, no medical examiner has 
definitively attributed the Veteran's leg and hip pain to his 
service-connected scar disability.  As such, a review of the 
record fails to reveal any functional impairment associated 
with the Veteran's scar so as to warrant consideration of 
alternate rating codes.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable evaluation for the Veteran's service-
connected scar disability on a schedular basis for the entire 
appeal period.  In addition, the evidence does not reflect 
that the scar disability at issue caused marked interference 
with the Veteran's employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

      
ORDER

1.  Entitlement to a compensable evaluation for a service-
connected appendectomy scar is denied.





REMAND

After review of the record, the Board finds that a remand for 
additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims for an initial 
evaluation higher than 30 percent for service-connected PTSD 
and service connection for bilateral hearing loss.  

The Veteran was granted service connection and a 30 percent 
disability for PTSD in a July 2007 rating decision.  In 
conjunction with that claim, the Veteran underwent a 
compensation and pension examination in April 2007.  In his 
substantive appeal, however, the Veteran averred that his 
PTSD has worsened.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (stating that a veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  
Furthermore, the Board must consider whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of a claim for a higher 
initial rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, because the Veteran has asserted that his symptoms have 
worsened and was last examined for his condition over two 
years ago, the Board finds that a remand is necessary in 
order to afford the Veteran with a second compensation and 
pension examination to ascertain the current status of his 
service-connected PTSD.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

As for his claim for entitlement to service connection for 
bilateral hearing loss, the Veteran contends that he was 
exposed to acoustic trauma during his military service that 
impaired his hearing.  The Veteran asserts that he was 
exposed to loud noises while serving in a heavy weapons 
company and believes that loud gun noise caused his hearing 
loss.  The Board notes that the Veteran is in receipt of the 
Combat Infantryman Badge.  Therefore, he is afforded the 
presumptions of a combat veteran, and exposure to acoustic 
trauma in service is conceded.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2008)  

During the course of this claim, the Veteran underwent a 
compensation and pension examination in October 2007 and 
submitted his own private audiogram report.  However, since 
both of these records only reported the auditory threshold 
associated with each ear in graph form rather than 
interpreted in decibels for each frequency depicted in the 
audiogram, the Board may not interpret the audiometric data 
in order to determine whether the Veteran has a current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  Furthermore, while the compensation and 
pension examiner explained that the results indicated the 
Veteran suffers from sensorineural hearing loss, she also 
stated that the examination is not adequate for rating 
purposes due to a "non-organic" hearing loss in the 
audiogram for both ears.  Therefore, a remand is also 
necessary for this claim in order to determine whether the 
Veteran has a current bilateral hearing loss disability and, 
if a hearing loss disability is found, whether there is clear 
and convincing evidence that the Veteran's hearing loss 
disability is caused by his active military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please schedule the Veteran an 
appropriate medical examination to 
determine the nature and extent of any 
current manifestations of his service-
connected posttraumatic stress disorder.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file and a copy of 
this remand should be made available for 
review in connection with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed.

The examiner should describe all 
symptomatology related to the Veteran's 
service-connected PTSD.  The examiner 
should further provide an opinion 
regarding whether the Veteran's PTSD 
causes an occupational and social 
impairment with reduced reliability and 
productivity, an occupational and social 
impairment with deficiencies in most 
areas, or a total occupational and social 
impairment.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected PTSD and any other nonservice-
connected disorders that may be found.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Please also schedule the Veteran for a VA 
audiological examination to determine whether 
he currently has a hearing impairment as 
defined by 38 C.F.R. § 3.385 and, if so, the 
examiner should provide an opinion regarding 
whether or not there is clear and convincing 
evidence that hearing loss is not related to 
active military service to include any 
symptomatology or acoustic trauma therein.  
Please note that acoustic trauma is conceded as 
this Veteran engaged in combat with the enemy 
and is afforded all combat veteran 
presumptions.  All audiometric data should be 
reported in detail.  The claims folder should 
be made available to the examiner for review 
before the examination, and the examiner should 
confirm that the claims folder was reviewed in 
the examination report.  

3.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


